Citation Nr: 1416824	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-11 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to an initial compensable rating for dry eye syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from May to October 1985 and from February 2003 to April 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2006 and June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The December 2006 rating decision addressed numerous issues, and the Veteran substantively appealed the issues of entitlement to service connection for high cholesterol, dry eye syndrome, and PTSD.  

The Veteran appeared and testified at a personal hearing in March 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

In a June 2012 decision, the Board granted entitlement to service connection for dry eye syndrome, and denied entitlement to service connection for high cholesterol and PTSD.  Additionally, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.

The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court vacated the Board's decision and remanded the matters for proceedings consistent with the parties' Joint Motion for Remand.  The Joint Motion addressed the decision of the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010), which held that the provisions of 38 C.F.R. § 3.103(c)(2) require a "Board hearing officer" to explain the issue and suggest the admission of evidence that may have been overlooked.  The Board acknowledges that, effective August 23, 2011, VA amended its hearing regulations to clarify that the regulatory provisions governing hearings before the AOJ do not apply to hearings before the Board.  Board hearings were instead to be governed by the hearing provisions in 38 C.F.R. Part 20, subpar t H.  See 76 Fed. Reg. 52,572  (Aug. 23, 2011).  On September 9, 2011, the National Organization of Veterans' Advocates (NOVA) petitioned the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) for direct review, and asserted that the hearing clarification rule was procedurally invalid because it was not promulgated pursuant to the notice-and-comment procedures prescribed under 5 U.S.C. § 503 of the Administrative Procedure Act.  In order to moot NOVA's petition for review, VA agreed to repeal the hearing clarification rule, and further agreed that, prior to the repeal of this rule, it will not apply the provisions of the hearing clarification rule to appeals before the Board.  In accordance with this agreement, prior to the repeal of the hearing clarification rule, VLJs and Acting VLJs should not apply the provisions of the hearing clarification rule to appeals before the Board, and should apply the interpretation of VA's hearing regulations announced by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  That interpretation is that VLJs and Acting VLJs conducting hearings have "a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim" and "must suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record."  Bryant, 23 Vet. App. at 496; See VAOGCPREC 22-12 (April 4, 2012).

In the June 2012 Board decision, the Board addressed the requirements of Bryant, and found that "here, the VLJ fully explained the issue on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that the VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing."  The JMR noted that part of VA's Proposed Plan included VA's promise to vacant any affected Board decision and provide each affected claimant a new hearing.  For cases before the Court, the opportunity for a JMR to reacquire jurisdiction over such cases was provided.  As such, in this case, a JMR was agreed upon, and the JMR noted that the claim should be remanded to the Board "for a new decision and, should the Appellant request it, a new hearing."

The claims file and virtual record do not include a request for a new hearing from either the Veteran or his representative.  Rather, in January 2014, the Veteran submitted additional evidence with a waiver of AOJ review, and which noted that the Veteran did not "have anything more to submit and would like the Board to immediately proceed with the readjudication of my appeal."

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issues of entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD were previously separately addressed by the Board.  The finding in Clemons, however, allows the Board to recharacterize the psychiatric claims on appeal to more broadly reflect the benefit sought based on the testimony and evidence before the undersigned.

The issue of entitlement to service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action

The issue of entitlement to an initial compensable rating for dry eye syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has an anxiety disorder related to his active service.

2.  Elevated cholesterol is a laboratory finding and not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  Resolving reasonable in the Veteran's favor, he has an anxiety disorder related to his active service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  A chronic disorder manifested by high cholesterol was not incurred in service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. 

In light of the Board's grant of the Veteran's claim of entitlement to service connection for a psychiatric disorder, further discussion of VA's duties to notify and assist with respect to this issue is not required.

A letter dated in January 2006 discussed the evidence necessary to support the Veteran's claim.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence. 

In March 2006 the Veteran was advised of the status of his claim.  He was also advised of the manner in which VA determines disability ratings and effective dates.

In November 2006 the Veteran was advised that the RO had been unsuccessful in obtaining his compete service treatment records.  He was asked to submit any such records in his possession.  The Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claims has been undertaken with this heightened duty in mind. 

The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases]. 

Except as discussed below, the content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board acknowledges that the Veteran has not been afforded VA medical examination regarding his claim of entitlement to service connection for high cholesterol.  With respect to the high cholesterol claim, the Board finds that a VA examination is not necessary.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service. 

The Veteran's service treatment records are devoid of any indication that the Veteran has a chronic disability manifested by high cholesterol.  There is no indication that a chronic disability manifested by high cholesterol might be associated with service.  Accordingly, the Board has concluded that a VA examination is not warranted in this case.

As noted in the introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claim.   The claims were remanded via a Joint Motion for Remand, and the Veteran was informed that as a result of Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the NOVA decision that the Veteran's prior denials would be vacated and new decision would be provided.  The JMR additionally notified the Veteran of his right to request a new Board hearing.  As noted, the claims file and Virtual records do not include a request for a new hearing.  The Veteran provided additional evidence with a waiver of AOJ review, and a statement that he wished for the Board to consider his claim.  As such, the Board will render the following opinions, and consider the testimony provided in the March 2012 hearing. 

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.



Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for certain diseases, such as psychoses, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  The Board notes however, that in this case, there is no medical evidence of record showing a diagnosis of psychosis within one year of service, therefore, service connection on a presumptive basis would not be warranted.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);(2) the layperson is reporting a contemporaneous medical diagnosis, or;(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, supra (concerning a dislocated shoulder). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

(1)  Psychiatric Disorder

The original claim is missing from the claims file; however, the Veteran's March 2006 PTSD stressor questionnaire is of record.  He noted that in November 2003 in Iraq, a large explosion hit a nearby city.  Although he was not at the location during the explosion, he reported he witnessed the damage to people and property as a result of the explosion.  He stated that 17 Italian soldiers were killed and an unknown number of Iraqi civilians were also killed.  He stated that he had a very vivid memory of the destruction and death.  He additionally reported that in December 2003, he witnessed a child killed after it was hit by a military vehicle when it ventured too close to the road.

In July 2011 the Veteran was afforded a VA PTSD examination.  The examiner found that the Veteran did not have a mental disorder that conformed to the DSM-IV criteria.  The examiner found that the Veteran had subclinical issues that did not reach the threshold for a diagnosable DSM-IV disorder.  He did not report significant fear of hostile military or terrorist activity.  He did not describe the "type of emotional reactions that meet criteria A for PTSD and" he does not meet the full symptom picture for PTSD.  His symptoms did not meet the standards for a diagnosed disorder because his symptoms did not "rise to the level of significant psychosocial impairment in work, family personal or occupational life and appear below threshold for clinical issues.  He performed well at work and described good psychosocial function and good quality of life."

During his March 2012 hearing, the Veteran reported that, although he was not a witness to the explosion in Iraq, he saw the demise of "coalition soldiers" in the aftermath.  He testified that he noticed he was anxious when he returned from his second period of service.  He stated that he was always an introvert, but that his social standoffishness increased after his second period of service.  He also reported that he had recently started therapy with the VA.  

In June 2012, the Veteran was afforded a second VA examination, this one specifically addressing mental disorders other than PTSD.  The examiner again found that the Veteran did not meet DSM-IV criteria for an Axis I or II diagnosis of any mental disorder.  The examiner noted the Veteran had been seen three times by mental health professionals and that he had been diagnosed with a mild anxiety disorder, but that he "did not meet full criteria for PTSD."  He denied long periods of depression, but endorsed sleep disturbance and being easily frustrated.  He stated again that he was always introverted, but that over the past two to three years he has become even more introverted.  He reported good family relationships, described a small group of friends, was involved in a number of activities, and was functioning well at his job.  He stated that he loved life and is optimistic about his future.  "The Veteran does not meet the criteria for any Axis I disorder.  While [he] reports some mild symptoms, symptoms do not appear to meet the criteria for any specific mental health condition.  Furthermore, there appears to be no clinically significant impairment or distress associated with these symptoms to warrant an Axis I disorder."

VA mental health treatment notes include an Axis I diagnosis of anxiety disorder, mild.  He was noted to have some symptoms of PTSD but that he did not meet the full criteria for a diagnosis of PTSD at the time.  He reported symptoms of nightmares, night "jerks," triggers from the heat reminding him of Iraq, and irritability/angry outbursts.  

In August 2012, two of the Veteran's coworkers provided lay statements regarding the Veteran's change in behavior after his second period of service.  Both coworkers indicated that the Veteran keeps to himself and does not interact with other employees except as needed.  One coworker noted that the Veteran was somewhat "unapproachable."  The other coworker noted that he knew the Veteran before his second period of service, and that the Veteran's "behavior patterns" changed upon his return.  He stated that the Veteran used to be "personable" but that now he is "very to himself and very introvert."

In August 2013, the Veteran's treating VA psychiatrist provided a statement in support of the Veteran's claim.  He noted that the Veteran began treatment with the VA mental health clinic in February 2012, and was diagnosed with anxiety disorder with some symptoms related to PTSD.  The Veteran reported his military experiences while in Iraq, and stated that he felt that he was in a "highly stressful environment."  "From his self-report based on the stressful events he experienced, it appears that the current symptoms are most likely service-related."

The record contains conflicting medical opinions pertaining regarding whether the Veteran has an Axis I mental health diagnosis.  A VA examiner opined twice that he did not believe the Veteran's symptoms met the DSM-IV criteria for any mental health diagnosis, and specifically noted that the Veteran did not experience symptoms of a severity to support a PTSD diagnosis.  However, the Veteran's treating VA psychiatrist has found that the Veteran's symptoms are sufficient for a DSM-IV Axis I diagnosis of a mild anxiety disorder.  The treating psychiatrist has also provided a positive nexus statement linking the Veteran's current anxiety disorder to the stressful circumstances of his Iraq service. 

In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  The Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection is warranted.

(2)  High Cholesterol

Service treatment records reflect that laboratory testing in August 2004 reflected a cholesterol reading of 227. 

A January 2012 letter from J.P.T, MD indicates that the Veteran was first diagnosed with hyperlipidemia in June 1994 and was placed on an appropriate diet.  Dr. T. also noted that the Veteran was on a statin drug. 

At his March 2012 hearing, the Veteran testified that he had high cholesterol and that he was on medication. 

After the JMR, the Veteran submitted additional evidence with a waiver of AOJ review.  While this evidence included new psychiatric treatment records, it only contained  a copy of the January 2012 letter from Dr. J. P.T., which noted the Veteran had hyperlipidemia and hypertension, both "under control" due to medications.

The Board has concluded that service connection for high cholesterol is not warranted.  In that regard the Board observes that medical evidence associated with the record show that the Veteran experiences hypercholesterolemia/hyperlipidemia.  As such, it is clear that the Veteran currently has high cholesterol.  Elevated cholesterol, however, is a laboratory test result and not, in and of itself, a disability.  See 61 Fed. Reg. at 20,445 (May 7, 1996).  The applicable laws and regulations do not permit a grant of service connection for a laboratory finding, absent a showing of related disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the Veteran has suggested that there is an association between his elevated cholesterol and his hypertension.  The issue of service connection for hypertension, as noted above, is referred to the AOJ for appropriate consideration.  However, there is no basis for the grant of service connection for high cholesterol as it is not in and of itself a disability.


ORDER

Entitlement to service connection for an anxiety disorder is granted.

Entitlement to service connection for high cholesterol is denied.



REMAND

In a June 2012 rating decision, the AMC assigned an initial noncompensable rating for the Veteran's grant of service connection for dry eye syndrome.  In July 2012, the Veteran submitted a notice of disagreement with this initial noncompensable rating.  There is no indication in the claims file or virtual VA that the Veteran has been provided with a Statement of the Case.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a Statement of the Case.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the Statement of the Case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue of a statement of the case pertaining to the claim for an initial compensable rating for dry eye syndrome, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  Only if the Veteran files a timely substantive appeal should the case be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


